UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 7, 2010 CENTERLINE HOLDING COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-13237 13- 3916825 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 625 Madison Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 212-317-5700 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. MARC D. SCHNITZER RETIREMENT On April 7, 2010, Marc D. Schnitzer indicated his intent to retire from the board of trustees (the “Board”) of Centerline Holding Company (the “Registrant”) and from the offices of Chief Executive Officer and President.Mr. Schnitzer and the Board are in the process of negotiating a separation agreement which will be filed with the United States Securities and Exchange Commission upon execution. ROBERT L. LEVY APPOINTMENT On April 7, 2010, the Board appointed Robert L. Levy, the Registrant’s Chief Financial Officer, to (a) the Board as a non-independent Managing Trustee of the Registrant, and (b) the additional offices of Chief Operating Officer and, effective upon the resignation of Mr. Schnitzer, President of the Registrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Centerline Holding Company (Registrant) April 13, 2010 By: /s/ Marc D. Schnitzer Name: Marc D. Schnitzer Title: Chief Executive Officer & President
